              Case 2:11-cr-00216-MCE Document 376 Filed 09/23/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-012-MCE
11                                                       CASE NO. 2:11-CR-216-MCE
                                  Plaintiff,
12                                                       STIPULATION REGARDING USE OF
                            v.                           VIDEOCONFERENCING DURING STATUS OF
13                                                       COUNSEL HEARING; FINDINGS AND ORDER
     REGINALD THOMAS,
14                                                       DATE: September 24, 2020
                                  Defendant.             TIME: 10:00 a.m.
15                                                       COURT: Hon. Morrison C. England, Jr.
16
                                                 STIPULATION
17
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
18
     through defendant’s counsel of record, hereby stipulate as follows:
19
            1.      This matter is set for a status of counsel hearing on September 24, 2020.
20
            2.      The Governor of the State of California declared a Proclamation of a State of Emergency
21
     to exist in California on March 4, 2020.
22
            3.      On March 13, 2020, the President of the United States issued a proclamation declaring a
23
     National Emergency in response to the COVID-19 pandemic.
24
            4.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and
25
     other public health authorities have suggested the public avoid social gatherings in groups of more than
26
     10 people and practice physical distancing (within about six feet) between individuals to potentially
27
     slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,
28
     and no vaccine currently exists.
      STIPULATION REGARDING USE OF VIDEOCONFERENCE       1
30
              Case 2:11-cr-00216-MCE Document 376 Filed 09/23/20 Page 2 of 4


 1          5.      These social distancing guidelines – which are essential to combatting the virus – are

 2 generally not compatible with holding in-person court hearings.

 3          6.      On March 17, 2020, this Court issued General Order 611, noting the President and

 4 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

 5 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

 6 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

 7 commence before May 1, 2020.

 8          7.      On March 18, 2020, General Order 612 was issued. The Order closed each of the

 9 courthouses in the Eastern District of California to the public. It further authorized assigned district

10 court judges to continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial

11 Act. General Order 612 incorporated General Order 611’s findings regarding the health dangers posed

12 by the pandemic.

13          8.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

14 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

15 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

16 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

17 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

18 weighted filings) and its shortage of judicial resources. The report further explained that a backlog of

19 cases exists that “can only start to be alleviated” when the CDC lifts its guidance regarding gatherings of
20 individuals.

21          9.      On April 17, 2020, General Order 617 was issued, continuing court closures through June

22 1, 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

23          10.     On May 13, 2020, General Order 618 was issued, continuing court closures until further

24 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

25          11.     On June 29, 2020, General Order 620 was issued, authorizing the continued use of

26 videoconference for certain hearings.

27          12.     Given these facts, it is essential that Judges in this District resolve as many matters as

28 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

       STIPULATION REGARDING USE OF VIDEOCONFERENCE       2
30
             Case 2:11-cr-00216-MCE Document 376 Filed 09/23/20 Page 3 of 4


 1 hearings now, this District will be in a better position to work through the backlog of criminal and civil

 2 matters once in-person hearings resume.

 3          13.    The defendant has an interest in this status of counsel hearing. Were this Court to delay

 4 the status of counsel hearing until a time when the proceeding may be held in person, the defendant’s

 5 interest in furthering his case would be delayed.

 6          14.    Given the public health restrictions on physical contact and court closures existing in the

 7 Eastern District of California, conducting a status of counsel hearing by videoconference is the only

 8 option at this time

 9          15.    The defendant has consulted with his counsel regarding the use of videoconference for

10 this hearing. The defendant waives his physical presence at the hearing and consents to remote hearing

11 by videoconference and counsel joins in that waiver.

12          IT IS SO STIPULATED.

13

14
      Dated: September 21, 2020                              MCGREGOR W. SCOTT
15                                                           United States Attorney
16
                                                             /s/ TANYA B. SYED
17                                                           TANYA B. SYED
                                                             Assistant United States Attorney
18

19
      Dated: September 21, 2020                              /s/ OLAF HEDBERG
20                                                           OLAF HEDBERG
21                                                           Counsel for Defendant
                                                             REGINALD THOMAS
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///

       STIPULATION REGARDING USE OF VIDEOCONFERENCE      3
30
             Case 2:11-cr-00216-MCE Document 376 Filed 09/23/20 Page 4 of 4


 1                                        FINDINGS AND ORDER

 2         1.      The Court adopts the findings above.

 3         2.      Further, the Court specifically finds that the defendant has waived his physical presence

 4 at the hearing and consents to remote hearing by videoconference.

 5         3.      Therefore, based on the findings above, and under the Court’s authority, the status of

 6 counsel hearing in this case will be conducted by videoconference.

 7         IT IS SO ORDERED.

 8

 9 Dated: September 22, 2020

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING USE OF VIDEOCONFERENCE      4
30
